 



         

Exhibit 10(j)-3
INDEMNIFICATION AGREEMENT
     THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into
on                     , 2008, by and between EnergySouth, Inc., a Delaware
corporation (the “Corporation”), and                , an officer and/or member
of the Board of Directors of the Corporation (“Indemnitee”).
     WHEREAS, the Corporation heretofore entered into an indemnification
agreement with each of its officers and directors providing for certain
indemnification rights under the laws of the State of Alabama (the “Alabama
Indemnification Agreement”); and
     WHEREAS, on February 1, 2007, the Corporation completed its redomestication
in the State of Delaware; and
     WHEREAS, the Corporation and the Indemnitee desire to enter into this
Agreement, which provides for certain indemnification rights under the laws of
the State of Delaware; and
     WHEREAS, this Agreement supersedes the Alabama Indemnification Agreement as
hereinafter provided.
     NOW, THEREFORE, in consideration of the mutual agreements herein contained,
the parties agree as follows:
     1. Indemnification.
     (a) Indemnitee shall be indemnified and held harmless by the Corporation to
the fullest extent permitted by its Certificate of Incorporation, By-Laws and
the General Corporation Law of the State of Delaware, as the same exists or may
hereafter be amended, against all expenses, liability and loss (including
attorneys’ fees, judgments, fines, and amounts paid or to be paid in any
settlement approved in advance by the Corporation, such approval not to be
unreasonably withheld) (collectively, “Indemnifiable Expenses”) actually and
reasonably incurred or suffered by Indemnitee in connection with any present or
future threatened, pending or contemplated investigation, claim, action, suit or
proceeding, whether civil, criminal, administrative or investigative
(collectively, “Indemnifiable Litigation”), (i) to which Indemnitee is or was a
party or is threatened to be made a party by reason of any action or inaction in
Indemnitee’s capacity as a director or officer of the Corporation, or (ii) with
respect to which Indemnitee is otherwise involved by reason of the fact that
Indemnitee is or was serving as a director, officer, employee or agent of the
Corporation, or of any subsidiary or division, or is or was serving at the
request of the Corporation as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise.

 



--------------------------------------------------------------------------------



 



     (b) In the event of payment under this Agreement, the Corporation shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Corporation effectively to bring suit to
enforce such rights.
     (c) The Corporation shall not be liable under this Agreement to make any
payment in connection with any claim made against the Indemnitee:
     (i) for which payment is actually made to the Indemnitee under a valid and
collectible insurance policy, except in respect of any excess beyond the amount
of payment under such insurance;
     (ii) for which the Indemnitee is indemnified by the Corporation otherwise
than pursuant to this Agreement.
     (iii) based upon or attributable to the Indemnitee gaining in fact any
personal profit or advantage to which he/she was not legally entitled;
     (iv) for an accounting of profits made from the purchase or sale by the
Indemnitee of securities of the Corporation within the meaning of Section 16(b)
of the Securities Exchange Act of 1934, as amended, or similar provisions of any
state statutory law;
     (v) brought about or contributed to by the dishonesty of the Indemnitee
seeking payment hereunder; however, notwithstanding the foregoing, the
Indemnitee shall be protected under this Agreement as to any claims upon which
suit may be brought against him/her by reason of any alleged dishonesty on
his/her part, unless a judgment or final adjudication thereof adverse to
Indemnitee shall establish that he/she committed acts of active and deliberate
dishonesty with actual dishonest purpose and intent, which acts were material to
the cause of action so adjudicated; or
     (vi) if the Indemnitee acted in bad faith and in a manner not reasonably
believed to be in the best interests of the Corporation, and, with respect to
any criminal action or proceeding, had reasonable cause to believe the
Indemnitee’s conduct was unlawful.
     2. Interim Expenses.
     The Corporation agrees to pay Indemnifiable Expenses incurred by Indemnitee
in connection with any Indemnifiable Litigation in advance of the final
disposition thereof, provided that the Indemnitee agrees to repay the amount so
advanced to the extent that it is ultimately determined that Indemnitee is not
entitled to be indemnified by the Corporation under this Agreement or otherwise.

2



--------------------------------------------------------------------------------



 



     3. Procedure for Making Demand.
     Payments of Indemnifiable Expenses and advances provided for in Sections 1
and 2 hereof shall be made no later than forty-five (45) days after receipt of
the written request of Indemnitee, and Indemnitee shall be determined to have
met the applicable standard of conduct required for indemnification. Such
determination shall be made (1) by a majority vote of the directors who are not
parties to the Indemnifiable Litigation, (2) by a committee of such directors
designated by majority vote of such directors, even though less than a quorum,
(3) if there are no such directors, or if such directors so direct, by
independent legal counsel in a written opinion, or (4) by the Corporation’s
stockholders.
     4. Failure to Indemnify.
     (a) If a claim under this Agreement, or any statute, or under any provision
of the Corporation’s Certificate of Incorporation or By-Laws providing for
indemnification, is not paid in full by the Corporation within forty-five
(45) days after a written request for payment thereof has been received by the
Corporation, Indemnitee may, but need not, at any time thereafter bring an
action against the Corporation to recover the unpaid amount of the claim and, if
successful in whole or in part, Indemnitee shall also be entitled to be paid for
expenses (including attorneys’ fees) of bringing such action.
     (b) It shall be a defense to any such action (other than an action brought
to enforce a claim for expenses incurred in connection with any action, suit or
proceeding in advance of its final disposition) that Indemnitee has not met the
standards of conduct which make it permissible under applicable law for the
Corporation to indemnify Indemnitee for the amount claimed, but the burden of
proving such defense shall be on the Corporation and Indemnitee shall be
entitled to receive interim payments of interim expenses pursuant to Section 2
hereof unless and until such defense may be finally adjudicated by court order
or judgment from which no further right of appeal exists. It is the parties’
intention that if the Corporation contests Indemnitee’s right to
indemnification, the question of Indemnitee’s right to indemnification shall be
for the court to decide, and neither the failure of the Corporation (including
its Board of Directors, any committee of the Board of Directors, independent
legal counsel, or its stockholders) to have made a determination that
indemnification of Indemnitee is proper in the circumstances because Indemnitee
has met the applicable standard of conduct required by applicable law, nor an
actual determination b the Corporation (including its Board of Directors, any
committee of the Board of Directors, independent legal counsel, or its
stockholders) that Indemnitee has not met such applicable standard of conduct,
shall create an presumption that Indemnitee has or has not met the applicable
standard of conduct.

3



--------------------------------------------------------------------------------



 



     5. Successors.
     This Agreement establishes contract rights which shall be binding upon, and
shall inure to the benefit of, the successors, assigns, heirs and legal
representatives of the parties hereto.
     6. Contract Rights Not Exclusive.
     The contract rights conferred by this Agreement shall be in addition to,
but not exclusive of, any other right which Indemnitee may have or may hereafter
acquire under any statute, provision of the Corporation, Certificate of
Incorporation or By-Laws, agreement, vote of stockholders or disinterested
directors, or otherwise.
     7. Indemnitee’s Obligations.
     The Indemnitee shall promptly advise the Corporation in writing of the
institution of any investigation, claim, action, suit or proceeding which is or
may be subject to this Agreement and keep the Corporation generally informed of,
and consult with the Corporation with respect to, the status of any such
investigation, claim, action, suit or proceeding. Notices to the Corporation
shall be directed to EnergySouth, Inc., Attention: Secretary (or such other
address as the Corporation shall designate in writing to Indemnitee). Notice
shall be deemed received three days after the date postmarked if sent by
certified or registered mail, properly addressed. In addition, Indemnitee shall
give the Corporation such information and cooperation as it may reasonably
require and as shall be within Indemnitee’s power.
     8. Severability.
     Should any provision of this Agreement, or any clause thereof, be held to
be invalid, illegal or unenforceable, in whole or in part, the remaining
provisions and clauses of this Agreement shall remain fully enforceable and
binding on the parties.
     9. Modification and Waiver.
     No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by both of the parties hereto. No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.
     10. Choice of Law.
     The validity, interpretation, performance and enforcement of this Agreement
shall be governed by the State of Delaware.

4



--------------------------------------------------------------------------------



 



     11. Change in Position.
     Notwithstanding any change in the position(s) shown below as held by the
Indemnitee with the Corporation, this Agreement shall continue in full force and
effect, and a new Agreement between the parties hereto need not be executed and
delivered, as long as Indemnitee continues to serve as an officer and/or member
of the Board of Directors of the Corporation
     12. Termination of Prior Agreement.
     The Alabama Indemnification Agreement, to the extent the Corporation and
the Indemnitee have heretofore entered into said agreement, is superseded by
this Agreement with respect to occurrences on or after the date of this
Agreement.
     IN WITNESS WHEREOF, the parties have executed this Agreement in duplicate
originals as of the day and year first written above.

                  INDEMNITEE    
 
                          [Name]         [Member, Board of Directors or Officer]
   
 
                CORPORATION:    
 
                ENERGYSOUTH, INC.    
 
           
 
  By        
 
     
 
C.S. Liollio    
 
      Its President    

5